DETAILED ACTION
	This is the first Office action on the merits. Claims 1-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on June 19, 2019 was received and considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "plurality of grousers" (claim 15), the deformable chamber comprising "a self-inflation mechanism" (claim 19), and the "biasing member" (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-20 are objected to because of the following informalities:  The preamble "A wheel assembly" in each of dependent claims 2-20 should be replaced with -- The wheel assembly -- for clarity because independent claim 1 previously sets forth "A wheel assembly".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the self-inflation mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the self-inflation mechanism” is the first and thus a self-inflation mechanism has not been defined within the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 16-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150021873 A1 (Drury et al.).
Regarding Claim 1, Drury et al. discloses (Para. [0018]-[0021]; Figs. 1-4) a wheel assembly (204) comprising a wheel (comprised of 220, 246, and unlabeled hub), a deformable chamber (222) containing a transition substance (240) comprising jamming particles (granules 240) and an interstitial gas (air from air pump), and an actuator (air pump used to inflate or deflate deformable chamber 222) configured to transform the transition substance between: a fluid state (state in which bladder 222 is inflated) in which the deformable chamber can deform into a conformal state as the wheel encounters an obstacle during use (Para. [0019]-[0020]); and, a rigid state (state in which bladder 222 is deflated and suction is applied to facilitate segments 214 gripping and/or optimizing contact with terrain 216) in which the transition substance is rigidified by evacuation of the interstitial gas to maintain the deformable chamber in said conformal state to provide increased purchase on said obstacle (Para. [0019]-[0020]).
Regarding Claim 2, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the actuator (air pump) is configured to move gas into the deformable chamber (222) to transform the transition substance (240) from the rigid state to the fluid state after said obstacle has been overcome.
Regarding Claim 3, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the actuator comprises a pump (air pump).
Regarding Claim 4, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the wheel comprises a hub (unlabeled annular structure radially between outer axle 212 and rim 246 through which wheel portion aperture 244 extends shown in Figs. 3-4) and a rim (246) concentrically mounted to the hub, the deformable chamber (222) being disposed outwardly of the rim about at least a portion of the wheel (Figs. 3-4).
Regarding Claim 5, Drury et al. discloses the wheel assembly of claims 1 and 4, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the wheel assembly comprises a plurality of deformable chambers (bladders 222), each chamber extending about a discreet portion of the wheel (Para. [0021]; Figs. 3-4).
Regarding Claim 6, Drury et al. discloses the wheel assembly of claims 1 and 4-5, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the wheel assembly comprises four deformable chambers (it can be seen in Fig. 3 that there are four bladders 222).
Regarding Claim 7, Drury et al. discloses the wheel assembly of claims 1 and 4-5, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the actuator (air pump) is configured to selectively operate the transition substance (240) within each deformable chamber (222) independently of the transition substance within any other deformable chamber (Para. [0019], [0022]).
Regarding Claim 9, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the wheel further comprises a compressible layer disposed between the deformable chamber and the wheel (embodiment in which wheel portion 220 is a “pneumatic vehicle tire” described in Para. [0018]).
Regarding Claim 10, Drury et al. discloses the wheel assembly of claims 1 and 9, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the compressible layer comprises a pneumatic bladder (Para. [0018]; Fig. 3).
Regarding Claim 16, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the deformable chamber (222) is attached to the wheel (Para. [0018]-[0019]; Figs. 3-4).
Regarding Claim 17, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the deformable chamber comprises a flexible wall defining a closed tube (222; Para. [0019]).
Regarding Claim 18, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the wheel is a drive wheel configured to be coupled to a drive motor (Para. [0014]-[0015]; Fig. 1).
Regarding Claim 19, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the deformable chamber (222) comprises a self-inflation mechanism (hoses 230 described in Para. [0020] used to inflate or deflate chamber 222).
Regarding Claim 21, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) a vehicle (100) comprising at least one wheel assembly (Para. [0017]; Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. in view of US Patent 8,678,054 (MacPherson).
Regarding Claim 8, Drury et al. discloses the wheel assembly of claims 1 and 4-5, as discussed above.
Drury et al. does not disclose the wheel further comprises a plurality of supporting fins extending radially between adjacent deformable chambers.
However, MacPherson teaches (col. 3 line 61 – col. 4 line 12; Fig. 4) a wheel that includes a plurality of supporting fins (friction plates 70) extending radially between adjacent tire segments to facilitate the assembly thereof by improving the coupling between the tire segments and wheel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Drury et al. to include a plurality of supporting fins, such as taught by MacPherson in order to facilitate the assembly of the wheel by ensuring the deformable chambers are coupled to the wheel at desired positions.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. in view of WO 2012153170 A1 (Gross et al.), cited in the IDS filed June 19, 2019.
Regarding Claim 11, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0015]-[0016], [0019]-[0020]) a computing device that “optimizes movement of the vehicle (100) over terrain (104)” in response to implicit signals received by the communication interface of the computing device.
Drury et al. does not disclose a sensor arranged to detect deformation of the deformable chamber.
However, Gross et al. teaches (p. 3 Para. 4, p. 12 Para. 1; Figs. 2A-2B, 5A-5B) a wheel assembly that includes a sensor arranged to detect deformation of deformable chambers (sensor can sense a change in a measured variable indicative of a parameter related to the support member (35, 150) stressing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Drury et al. to include a sensor, such as taught by Gross et al., to detect deformation of the tire to allow for the optimization of the state of the deformable chambers over terrain.
Regarding Claim 12, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0015]-[0016], [0019]-[0020]) a computing device that “optimizes movement of the vehicle (100) over terrain (104)” in response to implicit signals received by the communication interface of the computing device.
Drury et al. does not disclose a sensor arranged to detect the presence of an obstacle.
However, Gross et a. teaches (p. 3 Para. 4, p. 12 Para. 1; Figs. 2A-2B, 5A-5B) a wheel assembly that includes a sensor arranged to detect deformation of deformable chambers (sensor can sense a change in a measured variable indicative of a parameter related to the support member (35, 150) stressing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Drury et al. to include a sensor, such as taught by Gross et al., to detect an obstacle to allow for the optimization of the state of the deformable chambers over terrain.
Regarding Claim 13, Drury et al. and Gross et al. teach the wheel assembly of claims 1 and 11, as discussed above. Drury et al. further discloses (Para. [0015]-[0016], [0019]-[0020]) the actuator (air pump) is configured to transform the transition substance (240) between the fluid state and the rigid state (to conform to terrain 216) and a computing device that “optimizes movement of the vehicle (100) over terrain (104)” in response to implicit signals received by the communication interface of the computing device.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. in view of KR 20110061959 A (Song et al.), cited in the IDS filed June 19, 2019.
Regarding Claim 14, Drury et al. discloses the wheel assembly of claim 1, as discussed above.
Drury et al. does not disclose a tread disposed outwardly of the deformable chamber to contact the ground during use of the wheel assembly.
However, Song et al. teaches (Fig. 1) a wheel assembly that includes a tread (1) disposed outwardly of the deformable chamber (“magnetorheological fluid protection tube” in which the fluid is disposed) to contact the ground during use of the wheel assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Drury et al. to include a tread, such as taught by Song et al., in order to protect the deformable chambers from potential damage and wear over terrain.
Regarding Claim 15, Drury et al. and Song et al. teach the wheel assembly of claims 1 and 14, as discussed above. 
Drury et al. does not disclose a tread comprising a plurality of grousers.
However, Song et al. teaches (Fig. 1) a wheel assembly that includes a tread (1) disposed outwardly of the deformable chamber (“magnetorheological fluid protection tube” in which the fluid is disposed), the tread comprising a plurality of grousers (ribs positioned between each respective pair of grooves shown in Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Drury et al. to include a tread with a plurality of grousers, such as taught by Song et al., in order to protect the deformable chambers from potential damage and wear over terrain while enhancing the traction profile of the wheel assembly during use.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. in view of US 20040112495 A1 (Weise).
Regarding Claim 20, Drury et al. discloses the wheel assembly of claim 1, as discussed above. Drury et al. further discloses (Para. [0018]-[0021]; Figs. 1-4) the deformable chamber (222) comprises a self-inflation mechanism (hoses 230 described in Para. [0020] used to inflate or deflate chamber 222).
Drury et al. does not disclose a biasing member.
However, Weise teaches a wheel assembly that includes a self-inflation mechanism (Abstract) that comprises a biasing member (mechanical springs of each of the valves of the self-inflation mechanism as shown in the drawings).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Drury et al. to include a valve with a biasing member, such as taught by Weise, to ensure that the deformable chambers are able to be continuously inflated or deflated to a desired level of pressure during use of the wheel.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. in view of JP 2008018206 A (Ogura), cited in the IDS filed June 19, 2019.
Regarding Claim 22, Drury et al. discloses the wheel assembly of claim 1, as discussed above.
Drury et al. does not disclose the vehicle using its at least one wheel assembly being a wheelchair.
However, Ogura teaches a wheelchair that includes at least one wheel assembly that is used for stair climbing (Abstract; Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the at least one wheel assembly disclosed by Drury et al. on a vehicle in the form of a wheelchair, such as taught by Ogura, so as to allow the wheelchair to more easily and effectively traverse uneven or unstable terrain.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 5, and 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11, and 12 of copending Application No. 16/471,279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of claims 1, 4, 5, and 2 of the instant application are recited in claims 1, 10, 11, and 12 of the copending application. Therefore, the claims are anticipated by the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with deformable chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617